Exhibit 10.3

STREAM GLOBAL SERVICES, INC.

Form of Restricted Stock Agreement

 

Name of Recipient:

Number of shares of restricted common

stock awarded:

Grant Date:

Stream Global Services, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2008 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement. Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

STREAM GLOBAL SERVICES, INC. By:  

 

  Name:   R. Scott Murray   Title:   Chief Executive Officer

Accepted and Agreed:

 

 

Address:  

 

 

 



--------------------------------------------------------------------------------

STREAM GLOBAL SERVICES, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

 

  1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
employment services rendered and to be rendered by the Recipient to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

 

  2. Vesting.

Unless otherwise provided in this Agreement or the Plan, the Restricted Shares
shall vest in accordance with the following vesting schedule: [        ]% of the
original number of Restricted Shares shall vest at the end of each successive
[        ] period following the Grant Date until the [    ] anniversary of the
Grant Date. Any fractional number of Restricted Shares resulting from the
application of the foregoing percentages shall be rounded down to the nearest
whole number of Restricted Shares.

 

  3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, with or without cause, all of the Restricted Shares that
are unvested as of the time of such employment termination shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Recipient, effective as of such termination of employment.
The Recipient hereby authorizes the Company to take any actions necessary or
appropriate to cancel any certificate(s) representing forfeited Restricted
Shares and transfer ownership of such forfeited Restricted Shares to the
Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company. The Recipient shall have no further rights with respect to any
Restricted Shares that are so forfeited. If the Recipient is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer to employment with such subsidiary.



--------------------------------------------------------------------------------

  4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

 

  5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

 

  6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders.

 

  7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

 

2



--------------------------------------------------------------------------------

  8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible obtaining the advice of the Recipient’s own tax advisors
with respect to the acquisition of the Restricted Shares and the Recipient is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Shares. The Recipient understands that the Recipient (and not
the Company) shall be responsible for the Recipient’s tax liability that may
arise in connection with the acquisition, vesting and/or disposition of the
Restricted Shares. The Recipient acknowledges that he or she has been informed
of the availability of making an election under Section 83(b) of the Internal
Revenue Code, as amended, with respect to the issuance of the Restricted Shares
and that the Recipient has decided not to file a Section 83(b) election.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
making a cash payment to the Company on the date of vesting of the Restricted
Shares, in the amount of the Company’s withholding obligation in connection with
the vesting of such Restricted Shares. Alternatively, the Recipient may, if the
Compensation Committee so approves, satisfy such tax withholding obligations by
transferring to the Company, on each date on which Restricted Shares vest under
this Agreement, such number of Restricted Shares that vest on such date as have
a fair market value (calculated using the last reported sale price of the common
stock of the Company on the American Stock Exchange on the trading date
immediately prior to such vesting date) equal to the amount of the Company’s tax
withholding obligation in connection with the vesting of such Restricted Shares.
To effect such delivery of Restricted Shares, the Recipient shall deliver a
written notice to the Company stating that a specified number of Restricted
Shares registered to the Recipient in book entry form are thereby transferred to
the Company.

 

  9. Non-Compete.

(a) For a period of twelve (12) months after the termination of the Recipient’s
employment with the Company, the Recipient will not:

 

  (i)

as an individual proprietor, partner, stockholder, officer, director, executive,
director, investor, lender, or in any other capacity whatsoever (other than as
the holder of not more than one percent

 

3



--------------------------------------------------------------------------------

 

(1%) of the total outstanding stock of any publicly traded company or five
percent (5%) of any privately held company) and not in any other capacity),
engage in any business throughout the world that directly competes with the
business engaged in by the Company or any of its subsidiaries at the time of the
Recipient’s termination; or

 

  (ii) directly recruit, solicit or hire any person who is then an employee of
the Company, other than an employee who on an unsolicited basis responds to an
advertisement or to an executive recruiter that is not directed by the Recipient
to target that particular employee or the Company or any of its subsidiaries.

(b) Recipient acknowledges and agrees that the Company’s business is global in
nature due to the types of products and services it provides and that it is
reasonable for the Company to define the geographic location as such. If this
Section 9 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.

(c) The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Recipient to be reasonable for such purpose. The Recipient agrees that any
breach of this Section 9 will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.

 

  10. Miscellaneous.

(a) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(b) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(c) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

4